Citation Nr: 1206273	
Decision Date: 02/17/12    Archive Date: 02/23/12

DOCKET NO.  04-19 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent rating for residuals of a left ulnar fracture. 

2.  Entitlement to a compensable evaluation for residuals of a right fourth metacarpal fracture. 

3.  Entitlement to an evaluation in excess of 10 percent rating for hypertrophic rhinitis, sinusitis. 


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for Veterans Affairs



ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran had active service from June 1951 to May 1954. 

This case is before the Board of Veterans' Appeals (Board) on appeal from a February 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which, in part denied increased ratings for the Veteran's left ulnar fracture, right fourth metacarpal fracture, and hypertrophic rhinitis and sinusitis.  In May 2006 and January 2010, the Board remanded these issues for further development, which has been completed, and the case has been returned to the Board for appellate consideration. 

The Board notes that the issue of an initial disability evaluation in excess of 30 percent for depressive disorder was also previously on appeal.  By way of history, in a June 2003 rating decision the RO granted service connection for a depressive disorder and assigned an initial 30 percent evaluation, effective April 19, 2000.  The Veteran disagreed with the initial disability evaluation and perfected an appeal of the issue.  In June 2007, the Board denied the Veteran's claim for an increased evaluation.  In October 2007, the Secretary of Veterans Affairs, by and through the Office of the General Counsel, filed a Motion for Remand.  Pursuant to that Motion, in a November 2007 Order, the United States Court of Appeals for Veterans Claims (Court) vacated the Board's decision and remanded the claim to the Board for readjudication in accordance with the Motion. In April 2008 and January 2010, the Board remanded the matter for further development.  During the pendency of the appeal, in a December 2011 rating decision, the RO rated major depression with diffuse cerebral atrophy, and recharacterized the issue as diffuse cerebral atrophy with secondary major depression, and increased the disability evaluation to 100 percent disabling effective April 19, 2000.  As this represents the maximum disability evaluation allowed by law, the issue is no longer before the Board.  AB v. Brown, 6 Vet. App. 35, 38 (1993) (finding that absent a waiver, a claimant seeking a disability rating greater than assigned will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and that a claim remains in controversy where less than the maximum available benefits are awarded).

Additionally, the issue of a total disability rating based on individual unemployability (TDIU) was previously before the Board.  In the February 2004 rating decision, the RO denied a TDIU, which was also the subject of the Board's May 2006 and January 2010 remands.  As noted above, the RO granted a 100 percent evaluation for diffuse cerebral atrophy with secondary major depression.  As the Veteran is in receipt of a total schedular rating for his disability, it follows that the issue of entitlement to TDIU is moot.  In this respect, under 38 C.F.R. § 4.16(a), total disability ratings for compensation may be assigned "where the schedular rating is less than total," when the disabled person is, in the judgment of the rating agency, unable to follow a substantially gainful occupation as a result of service-connected disabilities.  Therefore, the issue of entitlement to a TDIU is no longer before the Board.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2011).  

FINDINGS OF FACT

1.  The Veteran's residuals of a left ulnar fracture have been manifested by complaints of pain, flexion limited at most to 130, and extension to 0 and -5 degrees. 

2.  The Veteran's residuals of a right fourth metacarpal fracture have been manifested by pain but not limitation of motion.  

3.  The Veteran's hypertrophic rhinitis, sinusitis has been manifested by nasal stuffiness but not by polyps or incapacitating episodes.  



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for residuals of a left ulnar fracture have not been met.  38 U.S.C.A. §§ 1155 , 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5215 (2011).

2.  The criteria for a compensable evaluation for residuals of a right fourth metacarpal fracture have not been met.  38 U.S.C.A. §§ 1155 , 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a , Diagnostic Code 5227 (2011).

3.  The criteria for an evaluation in excess of 10 percent for hypertrophic rhinitis, sinusitis have not been met.  38 U.S.C.A. §§ 1155 , 5103A, 5107 (West 2002); 38 C.F.R. § 4.97, Diagnostic Code 6522 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Stegall Considerations

As noted above, the Board remanded these claims in May 2006 and January 2010.  In May 2006, the Board instructed the RO to issue a statement of the case for the claims currently on appeal.  Subsequently, the RO provided the Veteran a statement of the case in November 2006.  The Board remanded the issues again in January 2010 for the RO to provide VCAA notice, obtain additional (translated) VA treatment records and the November 2003 VA examination, afford the Veteran updated VA examinations for his service-connected disabilities, and to readjudicate the claims.  The RO issued an updated VCAA notice by way of a January 2010 letter; obtained outstanding VA treatment records, all of which were in English, and the November 2003 VA examination report; provided the Veteran examinations for his disabilities in February 2010 and May 2010; and readjudicated his claims in a December 2011 supplemental statement of the case.  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Duties to Notify and Assist

In correspondence dated in January 2010, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2011).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claims; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The letter informed the Veteran that in order to establish a higher rating, the evidence would need to show that his disabilities had increased in severity.  He was informed of the type of evidence that could be submitted to support his claims for increased ratings.  Additionally, the letter notified the Veteran of the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The claims were subsequently readjudicated in a December 2011 supplemental statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (noting that VA cured its failure to afford statutory notice to the claimant prior to an initial rating decision by issuing a notification letter after the decision, readjudicating the claim, and notifying the claimant of such readjudication in the statement of the case). 

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2011).  Service treatment records have been associated with the claims file.  All identified and available treatment records have been secured.  As the Board will discuss in detail in its analysis below, the Veteran was provided with VA examinations throughout the appeal period.  The reports of these examinations reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  

Additionally, the Veteran has not stated nor is there evidence indicating that there has been a material change in the severity of any of his service-connected disabilities since he was last examined in February 2010 and May 2011.  See 38 C.F.R. § 3.327(a) (2011).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  The Board concludes that these examination reports are adequate for purposes of rendering a decision in the instant appeal.  See 38 CF.R. § 4.2 (2011); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Neither the Veteran nor his representative has contended otherwise.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2011); Barr, 21 Vet. App. at 312.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2011).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.  He has declined to present testimony before a Veterans Law Judge.  Therefore, the duties to notify and assist have been met. 

Analysis

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  Each disability must be viewed in relation to its history, with an emphasis on the limitation of activity imposed by the disabling condition.  Medical reports must be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.7. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40.

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  38 C.F.R. § 4.14.  The provisions of 38 C.F.R. § 4.40  and 38 C.F.R. 
§ 4.45, however, should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson  v. Brown, 9 Vet. App. 7, 11   (1996).  Also, functional loss due to pain must be supported by pathology and shown through objective observation.  Johnston v. Brown, 10 Vet. App. 80, 84-85   (1997) (citing 38 C.F.R. § 4.40).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare ups.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  The examiner should also determine the point, if any, at which such factors cause functional impairment.  Mitchell v. Shinseki, No. 09-2169 (U.S. Vet. App. Aug. 23, 2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59. 

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  

Residuals of a Left Ulnar Fracture

The Veteran essentially contends that his residuals of a left ulnar fracture are more disabling than contemplated by the current 10 percent disability evaluation.  

The Veteran's disability has been evaluated under Diagnostic Code 5211.  The Board notes that the Veteran is right hand dominant.   Under the provisions of Diagnostic Code 5211, a 10 percent rating is warranted for malunion with bad alignment of the ulna in the lower half, and a 20 percent rating is warranted for nonunion of the ulna in the lower half.  For a 30 percent under the minor side provisions of Diagnostic Code 5211, there must be nonunion of the ulna in the upper half, with false movement, with loss of bone substance (1 inch (2.5 centimeters) or more) and marked deformity.  38 C.F.R. § 4.71a, Diagnostic Code 5211. 

On VA examination in November 2003, the Veteran complained of constant moderate to severe pain in the posterior left elbow with radiation to the forearm associated with numbness of both hands.  The Veteran did not take any painkillers, had not seen a doctor for his left elbow/forearm in the last year, precipitating factors for pain were lifting objects, and alleviating factors were alcohol rubs and a couple of aspirin.  The Veteran was unable to describe any functional impairment during flare-ups, except to indicate that he had learned to live with the pain.  There were no episodes of dislocation or recurrent subluxation, or constitutional symptoms of inflammatory arthritis.  He indicated that he could not lift heavy objects.  Evaluation revealed left elbow flexion to 130 degrees and extension to -5, and left forearm supination to 30 degrees and pronation to 60 degrees.  There was painful motion in the last degree of the range of motion.  The Veteran was additionally limited by mild pain following repetitive use of the left elbow and forearm, but not additionally limited by fatigue, weakness, or lack of endurance.  The Veteran did not know how many times he had acute flare-ups of pain, and the major functional impact was difficulty lifting objects.  There was mild objective evidence of painful motion on all movements of the left elbow and forearm, but there was no objective evidence of edema, effusion, instability, weakness, tenderness, redness, heat, abnormal movement, or guarding of movement of the left elbow and forearm.  There was no ankylosis, and the left elbow and forearm joints were all stable.  A diagnosis of left ulnar fracture was noted.  

On VA examination in February 2010, the Veteran reported minimal left forearm discomfort.  The examiner observed that the Veteran's left elbow did not demonstrate deformity, giving way, instability, pain, stiffness, weakness, incoordination, decreased speed of joint motion, episodes of dislocation or subluxation, locking, effusions, or inflammation.  He additionally noted that there was no effect on the motion of the joint or flare-ups of joint disease.  There were no symptoms of arthritis.  Range of motion of the left elbow/forearm flexion was from 0 to 145 degrees, extension from 0 to 0 degrees, pronation from 0 to 80 degrees, and supination from 0 to 85 degrees.  There was no additional limitation or objective evidence of pain with repetitive motion.  The examiner further noted that there was no joint ankylosis.  X-rays showed soft tissue calcifications near the elbow, but there were no fractures or dislocations.  

The May 2011 VA examiner noted that the Veteran's left ulnar fracture was less likely as not manifested by nonunion in the lower half or loss of bony substance,  deformity, or marked deformity of the left ulna.  There was no deformity of the left elbow/forearm, and evaluation of the left elbow/forearm was unremarkable with full active range of motion and adequate muscle strength.  

Turning to the applicable criteria, the Board finds that none of the evidence has shown that the Veteran has nonunion in the lower half of the ulna to warrant a rating in excess of 10 percent.  See supra 38 C.F.R. § 4.71a, Diagnostic Code 5211.  Significantly, the May 2011 VA examiner specifically indicated that the Veteran's left ulnar fracture was not manifested by nonunion in the lower half.  Therefore, the criteria for an increased evaluation are not met.  
 
The Board has considered whether a higher rating is warranted under other diagnostic codes pertinent to the Veteran's left forearm and elbow disability.  For rating purposes, normal range of elbow motion is 145 degrees of flexion and zero degrees of extension.  Normal forearm pronation is from zero to 80 degrees and normal forearm supination is from zero to 85 degrees.  38 C.F.R. § 4.71 , Plate I. 

Under Diagnostic Code 5206, a 20 percent rating is warranted when forearm flexion is limited to 90 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5206.  In November 2003 the Veteran demonstrated flexion of 130 degrees, and in February 2010 he Veteran demonstrated left elbow/forearm flexion to 145 degrees.  Additionally, the May 2010 VA examiner noted full range of motion.  Even taking into account the Veteran's worst flexion, he does not meet the criteria for a higher rating for forearm flexion. 

A 20 percent rating is warranted under Diagnostic Code 5207, when limitation of extension of the forearm is limited to 75 degrees, a 20 percent rating is appropriate if either upper extremity is involved.  38 C.F.R. § 4.71a Diagnostic Code 5207.  As noted above, the Veteran consistently demonstrated 0 degrees of extension and on one occasion -5 degrees.  Thus, a rating in excess of 10 percent is not met under limitation of extension. 

Additionally based on the evidence cited herein, the Veteran does not meet the criteria for a 20 percent evaluation under Diagnostic Code 5208 which allows for a 20 percent rating where flexion of the forearm is limited to 100 degrees and extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5208. 

A rating under Diagnostic Code 5205 for elbow ankylosis is also not warranted. Ankylosis is "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).  The November 2003 and February 2010 VA examiners specifically determined that there was no ankylosis.  Additionally, as the Veteran has repeatedly demonstrated full or near full range of motion, an evaluation for elbow ankylosis is not warranted. 

Likewise, higher ratings under Diagnostic Codes 5209, 5210, and 5212 are not available as the Veteran has not demonstrated joint fracture with marked cubitus varus or cubitus valgus deformity with ununited fracture of the head of the radius, nonunion of the radius and ulna with flail false joint, or nonunion in the upper half of the radius.  38 C.F.R. § 4.71a, Diagnostic Codes 5209, 5210, 5212. 

The Board has considered whether the Veteran is entitled to a higher rating under Diagnostic Code 5213, which contemplates a 20 percent disability evaluation when pronation is lost beyond the middle or last quarter of the arc and the hand does not approach full pronation.  However, the Veteran is not entitled to a higher rating under Diagnostic Code 5213 as the evidence has shown that he has full or nearly full range of elbow motion.  

Degenerative arthritis established by X-ray findings are rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, an evaluation of 10 percent is applied for each major joint or group of minor joints affected by limitation of motion.  In the absence of limitation of motion, a 10 percent evaluation will be assigned where there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and when this includes occasional incapacitating exacerbations a 20 percent evaluation is warranted.  In this case, there is no evidence of arthritis to warrant a higher evaluation. 

The Board has also considered whether an additional rating should be given for functional loss due to pain under 38 C.F.R. § 4.40  (including pain on use or during flare-ups) and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45 .  It is necessary to consider these regulatory provisions in the case of disabilities involving a joint rated on the basis of limitation of motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995). 

Here, the November 2003 VA examiner noted that the Veteran was additionally limited by mild pain following repetitive use of the left elbow and forearm, but not additionally limited by fatigue, weakness, or lack of endurance following repetitive use of the left elbow and forearm.  Subsequently, the February 2010 VA examiner noted that there was no additional limitation or objective evidence of pain with repetitive motion.  Although the Board is required to consider the effect of pain when making a rating determination, which has been done in this case, it is important to emphasize that the rating schedule does not provide a separate rating for pain.  See Spurgeon  v. Brown, 10 Vet. App. 194 (1997).  Thus, even when considering the Veteran's complaints of pain, the criteria for a higher rating based on the Veteran's range of motion for the left elbow/forearm are not met. Therefore, the current 10 percent rating adequately compensates the Veteran for any functional impairment attributable to his left elbow disability.  See 38 C.F.R. §§ 4.1, 4.10.  

The Board has also considered the Veteran's complaints of left elbow pain with radiation to the forearm associated with numbness of both hands.  See November 2003 VA examination report.  However, no objective evidence of any neurological symptoms has been noted on evaluation, and significantly the Veteran has not since indicated any neurological symptoms.  The most recent VA examination report reflects that the Veteran experiences minimal left forearm discomfort.  Therefore, consideration of the neurological codes is not necessary in conjunction with the pending appeal.
 
Accordingly, an evaluation is excess of the current 10 percent evaluation for residuals of a left ulnar fracture is not warranted.  In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claim for an increased evaluation for residuals of a left ulnar fracture at any time during the period pertinent to this appeal, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49   (1990); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Residuals of a Right Fourth Metacarpal Fracture

The Veteran essentially contends that his residuals of a right fourth metacarpal fracture are more disabling than contemplated by the current non-compensable evaluation.  

The diagnostic codes pertaining to impairment of the hand and fingers apply different disability ratings based upon whether the major or minor arm is affected. 38 C.F.R. § 4.71a , Diagnostic Codes 5213 through 5230.  The diagnostic code applicable in this case, however, Diagnostic Codes 5227, pertains to ankylosis of the ring or little finger and applies the same ratings for both the minor and major hand. 

The Veteran's right little finger is rated noncompensably disabling under Diagnostic Code 5299-5227.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  In this case, Diagnostic Code 5299 is used to identify musculoskeletal disorders that are not specifically listed in the schedule, but are rated by analogy to similar disabilities under the schedule.  See 38 C.F.R. §§ 4.20, 4.27.  As noted above, Diagnostic Code 5227 pertains to ankylosis of the ring finger and provides a maximum evaluation of zero percent.   

The November 2003 VA examiner noted that there were no functional defects of the right hand, and the Veteran was able to touch with the tip of the right thumb and tip of all the fingers of the right hand.  He was also able to touch with the tip of all the fingers of the right hand, the median transverse fold of the palm of the right hand.  There was no atrophy of the thenar or hypothenar areas of the right hand; he was able to spread the fingers and do the reverse.  There was no ape hand or griffin-claw deformity, or trophic disturbances.  There was also no ankylosis.  A diagnosis of right metacarpal fracture was noted.  

On VA examination in February 2010, the examiner noted that there was no objective evidence of pain on active range of motion of the right ring finger and no limitation of motion.  There was also no objective evidence of pain following repetitive motion, and no additional or new limitation of motion.  There was no amputation, ankylosis, or deformity.  There was no decreased strength or dexterity for pushing, pulling, twisting, probing, writing, touching, or expressing.  X-rays showed degenerative changes likely osteoarthritis in the right hand.  The diagnosis was right fourth metacarpal fracture.  

Based on the medical evidence, the Board finds that the Veteran's service-connected right fourth finger disability is no more than 0 percent (noncompensable) disabling. As noted above, the Veteran's right fourth finger disability is rated under Diagnostic Code 5227, which provides that a noncompensable evaluation is the maximum evaluation available for ankylosis of the ring finger.  Thus, Diagnostic Code 5227 may not serve as a basis for the assignment of a compensable rating. 

Additionally, the Board notes that other rating criteria would not result in a higher disability evaluation for the right fourth finger.  Under Diagnostic Code 5230, a maximum 0 percent (noncompensable) rating is warranted for any limitation of motion of the ring finger.  38 C.F.R. § 4.71a , Diagnostic Code 5230.  Thus, the rating criteria pertaining to limitation of motion cannot serve as the basis for an increased rating in this case.  Id.  Additionally, amputation of the ring finger is not shown, thus evaluation under Diagnostic Code 5155 is not warranted.  There is also no evidence that the Veteran's service-connected right fourth finger disability results in limitation of motion of other digits or interference with overall function of the hand.  

A compensable evaluation under Diagnostic Codes 5003 or 5010 is also not warranted.  Under Diagnostic Code 5003 or 5010, degenerative arthritis of a major joint may be rated under the criteria for limitation of motion of the affected joint. 38 C.F.R. § 4.71a , Diagnostic Codes 5003, 5010.  The code pertaining to limitation of motion of the ring finger, however, specifically provides that all limitation of motion, no matter how severe, is noncompensable.  38 C.F.R. § 4.71a, Diagnostic Code 5230.  Neither is a rating warranted under Diagnostic Codes 5003 or 5010 alone.  The Board notes that there is X-ray evidence of arthritis; however, the Veteran's service-connected right finger disability involves only one minor joint (the little finger).  38 C.F.R. §§ 4.45(f) ,4.71a, Diagnostic Code 5003, 5010; (a 10 percent rating is warranted under Diagnostic Code 5003 only where there is involvement of a group of minor joints and such ratings could not be combined with other compensable ratings for arthritis). 

The Board notes that 38 C.F.R. §§ 4.40, 4.45, allow for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995). Additionally, 38 C.F.R. § 4.45 provides that consideration should also be given to weakened movement, excess fatigability and incoordination.  In this case, there is no evidence of pain or pain following repetitive motion.  More importantly, the diagnostic code pertaining to limitation of motion of the right ring finger provides that any limitation of motion is noncompensable.  38 C.F.R. § 4.71a , Diagnostic Code 5230.  Even if the Veteran were to have some residual pain, the rating schedule does not require a separate rating for pain.  Spurgeon  v. Brown, 10 Vet. App. 194 (1997).  Thus, a higher evaluation based on functional loss due to pain is not warranted. 

The Board finds that there are no distinct periods of time during which the Veteran's right ring finger disability has been compensable.  Thus "staged ratings" greater than the current 0 percent (noncompensable) evaluation are not warranted for any period of time since the effective date of service connection.  See Hart, supra. 

In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claim for an increased evaluation, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Hypertrophic Rhinitis, Sinusitis

The Veteran essentially contends that his hypertrophic rhinitis, sinusitis is more disabling than contemplated by the current 10 percent disability evaluation.  

The Veteran's disability has been evaluated under Diagnostic Codes 6599-6522.   As noted above, hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  Under Diagnostic Code 6522 for allergic or vasomotor rhinitis, a 10 percent rating is assigned for allergic or vasomotor rhinitis without polyps, but with greater than 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side, and a 30 percent rating is assigned for allergic or vasomotor rhinitis with polyps.  38 C.F.R. § 4.97, Diagnostic Code 6522.

The November 2003 VA examiner noted the Veteran's report of nasal stuffiness and sneezing episodes for several years.  The Veteran indicated occasional nasal blockage with only watery discharge, treatment with medication, and headaches.  On evaluation, the examiner found that there was mild nasal obstruction secondary to engorgement of turbinate and there was no sinusitis.  The diagnosis was allergic rhinitis.  

On VA examination in May 2011, the examiner noted that the Veteran had been treated at the VA for allergic rhinitis and treated with Loratadine and Flunisolide.  The Veteran complained of recurrent nasal stuffiness but denied purulent discharge, speech impairment, or any incapacitating episodes.  On evaluation, the examiner noted that there were no nasal polyps present, obstruction of one or both nostrils, septal deviation, tissue loss, scarring or deformity of the nose, sinusitis, nasal regurgitation or speech impairment, laryngectomy, or residuals of injury or disease of the pharynx.  He had mild congested nasal turbinates.  The diagnosis was mild allergic rhinitis and chronic paranasal sinuses.  The examiner also indicated that allergic rhinitis was very mild and chronic paranasal sinus disease was usually free of any symptoms.  

Based on the evidence, the Board finds that a higher disability evaluation is not warranted.  There is no indication that there are polyps to warrant a 30 percent disability evaluation.  See 38 C.F.R. § 4.97, Diagnostic Code 6522.  In fact, there is no evidence of 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.  See id.  In any case, a higher evaluation is not warranted.  

The Board has also considered whether the Veteran could receive a higher rating under Diagnostic Codes 6510-14 for sinusitis under the provisions of 38 C.F.R. § 4.97, Diagnostic Code 6511.  Under Diagnostic Code 6511, a 30 percent rating is assigned for three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  Id.  However, there is no evidence that the Veteran has any incapacitating episodes as he has specifically denied such episodes.  Therefore, a higher evaluation would not be warranted under this alternate code.  

For these reasons, the Board finds that an evaluation in excess of the current 10 percent rating is not warranted for the Veteran's disability.  Staged ratings are not warranted because the schedular criteria for a rating in excess of 10 percent were not met at any time during the period under appellate review.  See Hart, 21 Vet. App. 505.

In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claim for an increased evaluation, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Other Considerations

The Board has not overlooked the Veteran's statements with regard to the severity of his disabilities.  The Veteran is competent to report on factual matters of which he had firsthand knowledge, e.g., experiencing pain, weakness, nasal stuffiness, etc., and the Board finds that the Veteran's reports have been credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Any lay evidence in this case was provided during the Veteran's VA examinations.  He is competent to provide statements regarding his current symptomatology, and the Board finds that the Veteran's statements are credible.  Having considered the Veteran's reports along with findings from the Veteran's VA examinations, the Board notes, with respect to the Rating Schedule, where the criteria set forth therein require medical expertise which the Veteran has not been shown to have, the objective medical findings and opinions provided by the VA examination reports have been accorded greater probative weight.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993). 

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  The Court has held that the threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the Veteran has not required frequent hospitalizations for his disabilities that the manifestations of his disabilities are not in excess of those contemplated by the schedular criteria.  Additionally, the VA examiners have indicated that the Veteran's disabilities do not interfere with his employment.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned ratings.  Accordingly, the Board has determined that referral of the issues for increased evaluations for extra-schedular consideration is not in order.


ORDER

Entitlement to an evaluation in excess of 10 percent rating for residuals of a left ulnar fracture is denied. 

Entitlement to a compensable evaluation for residuals of a right fourth metacarpal fracture is denied. 

Entitlement to an evaluation in excess of 10 percent rating for hypertrophic rhinitis, sinusitis is denied. 



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


